WICKERSHAM, District Judge.
Two questions are raised: (x) Whether or not an injunction should be granted against a co-tenant in possession working the claim pending the foreclosure proceedings; and (2) whether or not an injunction ought to be granted against the defendants Kruzner and Woodruff, who made the note and mortgage, in the face of the showing that at the time the note was made the plaintiff, as a foreign corporation, had not complied with chapter 23 of the Civil Code of Alaska, Act June 6, 1900, c. 786 (31 Stat. 528), requiring the articles, consent, and statement to be filed. Section 228 of chapter 23 provides that:
“Every contract made by such corporation, or any agent or agents thereof, during the time it shall so neglect to file such statements, certificates, or consents, shall he voidable at the election of the other party thereto.”
These parties elect to declare it void, and object to the jurisdiction of the court to enforce it. Section 231 also provides that:
“If any such corporation or company shall fail to comply with any of the provisions of this chapter, all its contracts with citizens of the district shall he void as to the corporation or company, and no court of the district, or of the United States, shall enforce the same in favor of the corporation or company so failing.”
These sections seem to differ from the law contained in any of the citations made to the court by the plaintiff. They amount to a prohibition upon the jurisdiction of ’the court, and, if the facts in this case bring it within the prohibition, the court would not have jurisdiction to enforce the claim.
Without passing upon the question as to whether or not *598this claim can be enforced, under the circumstances, in this-court, the matter is in such a condition that the court will not at this time grant an injunction against the working of the claim.
The application for an injunction is denied, but without prejudice to its being renewed.